Citation Nr: 1105919	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-32 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for kidney cancer, to 
include as secondary to the service-connected diabetes mellitus, 
and due to exposure to Agent Orange.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a right 
shoulder disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a left 
shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from October 1960 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2007 rating decision of the above Regional Office 
(RO) of the Department of Veterans Affairs (VA) which denied 
service connection for kidney cancer, to include as secondary to 
the service-connected diabetes mellitus, type 2; found that new 
and material evidence had been submitted to reopen claims of 
entitlement to service connection for right and left shoulder 
disabilities (previously denied as bursitis of shoulders); and, 
after reopening the claims, considered the claims on the merits 
and denied service connection for right and left shoulder 
disabilities.  

The Board notes that before it may reopen a previously denied 
claim, it must conduct an independent review of the evidence to 
determine whether new and material evidence has been submitted 
sufficient to reopen a prior final decision.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  
Furthermore, if the Board finds that new and material evidence 
has not been submitted, it is unlawful for the Board to reopen 
the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In October 2010, the Veteran testified at a videoconference 
hearing, before the undersigned Veterans Law Judge.

The issues of service connection for kidney cancer and for right 
and left shoulder disorders being remanded are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if additional action is required on his 
part.


FINDINGS OF FACT

1.  In a final December 2005 rating decision, the RO found that 
new and material evidence had not been submitted to reopen claims 
of entitlement to service connection for right and left shoulder 
conditions (previously denied as bursitis of the shoulders).

2.  Since the December 2005 RO rating decision, evidence which is 
new, which relates to an unestablished fact necessary to 
substantiate the claims, which is neither cumulative nor 
redundant, and which raises a reasonable possibility of 
substantiating the claims, has been received.


CONCLUSIONS OF LAW

1.  The December 2005 RO rating decision, which found that new 
and material evidence had not been submitted to reopen the 
Veteran's claims of entitlement to service connection for left 
and right shoulder conditions, is the last final disallowance of 
the claims.  38 U.S.C.A. §§ 5108, 7104 (West 2002).

2.  New and material evidence has been submitted since the final 
December 2005 RO rating decision, and the claims for entitlement 
to service connection for a right shoulder condition and for a 
left shoulder condition are therefore reopened. 38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted.  The VCAA provisions have since been codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on or 
after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  The Board has 
considered the VCAA provisions with regard to the matters on 
appeal decided herein, but finds that, given the favorable action 
taken below as to the issue of reopening, no further analysis of 
the development of these claims is necessary at the present time.

II.  New and Material Evidence Claims

To reopen a claim following a final decision, the Veteran must 
submit new and material evidence.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

By February 1989 rating decision, the RO denied service 
connection for bursitis of the shoulders, essentially based on 
findings that the Veteran's bursitis shown in service was acute 
and transitory, and that bursitis of the shoulders (current 
disability) was not found on the Veteran's last VA examination.  
The Veteran did not appeal the February 1989 rating decision and 
it became final.

By December 2005 rating decision, the RO found that new and 
material evidence had not been submitted to reopen claims of 
entitlement to service connection for right and left shoulder 
conditions (previously denied as bursitis of the shoulders), 
essentially based on findings that although current right and 
left shoulder disabilities were shown by the medical evidence of 
record, there was insufficient medical nexus evidence linking the 
Veteran's current bilateral shoulder disabilities to service.  
The Veteran was notified of the decision by letter dated later 
that month and did not appeal the December 2005 rating decision; 
it became final.  

The evidence of record at the time of the December 2005 RO rating 
decision included service treatment records (STRs), a VA 
examination report, private medical records pertaining to the 
Veteran's shoulders, and the Veteran's statements.  

STRs showed that in October 1962 the Veteran complained of a 
stiff neck and shoulders, and the impression was myositis.  In 
January 1965, he complained of muscle pain under the shoulder 
blades.  On a report of medical history prepared in June 1981, in 
conjunction with an examination, it was noted that he had a 
history of arthritis of his left shoulder, self-treated with 
aspirin.  In September 1987, he complained of arthritis in the 
shoulders for two months, and reported that both shoulders were 
extremely sore and were getting worse.  The assessment was 
possible degenerative joint disease.  An x-ray dated in September 
1987 showed no abnormality, and the impression was negative 
shoulders.  In January 1988, he reported that his medication had 
worked for awhile, but had gradually decreased its effectiveness.  
He reported his back and shoulders were really hurting, and the 
assessment was DJD, by x-ray.  The plan was for him to undergo 
physical therapy for his shoulders.  In a January 1988 physical 
therapy consultation, he complained of bilateral shoulder pain 
for the past eight months, etiology unknown.  The assessment was 
inflammation, bilateral acromioclavicular (AC) joints.  On his 
retirement examination in March 1988, his upper extremities were 
clinically evaluated as normal.  On the report of medical history 
prepared in March 1988, it was noted that he had bursitis of both 
AC joints in April 1987, which was usually relieved with pain 
relievers and exercises related to back pain in 1977, and which 
still occurred and was relieved with Naprosyn.  

On VA examination in January 1989, the Veteran reported requiring 
intermittent treatment for bursitis of the shoulders, but this 
had been asymptomatic for the past two to three months.  An x-ray 
showed no bony abnormalities of the shoulders.  The diagnoses 
included intermittent pain, shoulders, compatible with recurrent 
bursitis, asymptomatic on present examination.  

Private treatment records included a letter dated in August 2005 
in which Dr. Carter indicated that an MRI showed joint effusion, 
possible synovitis, and tendinopathy involving the supraspinatus 
tendon of the right shoulder, as well as increased signal in the 
anterior labrum, a possible tear, degenerative changes, and 
tendinopathy of the supraspinatus tendon of the left shoulder.  
Dr. Carter opined that these conditions were "most probably more 
than not, definitely service related injuries".  Additional 
private treatment records also showed that the Veteran underwent 
left shoulder surgery in August 2005 and right shoulder surgery 
in September 2005.

Received from the Veteran in October 2005 was a letter in which 
he indicated he was an avionics technician in service and carried 
equipment on his shoulders that weight from 55 lbs. to over 100 
lbs. for 21 of his 28 years in service.  He carried this 
equipment to and from and on and off aircraft for maintenance, 
and at times he carried 20 to 30 units a day.  He claimed he had 
been treated for shoulder and back problems throughout his 
military service.  

Evidence submitted subsequent to the December 2005 RO rating 
decision includes private treatment records, a VA examination 
report, letters from private physicians, and the Veteran's 
testimony and lay statements.

In a letter dated in August 2007, Dr. Gallagher reported that the 
Veteran was under his care for a painful left shoulder, and that 
three months prior the Veteran underwent a left shoulder 
arthroscopy with rotator cuff repair, but continued with pain and 
decreasing range of motion, consistent with osteoarthritis.  Upon 
review of the Veteran's medical history and employment history, 
Dr. Gallagher opined that "this most likely represents a period 
of heavy use, possibly in his military career, as he states that 
he repeated (sic) carried heavy overhead loads" and that this 
"probably is related to heavy overuse of the shoulder".  

On VA examination in November 2007, the case was reviewed for 
opinion only and the Veteran was not examined.  The examiner 
indicated that after review of the service treatment records and 
the more recent records of Dr. Floyd in 2005, Dr. Carter in 2005, 
and Dr. Ryan in 2007, it was "evident that there is 
approximately an 18 year period of time in which there are no 
medical records indicating that [the Veteran] was having ongoing 
symptomatology of the left or right shoulder".  The examiner 
indicated that if the Veteran continued to have symptoms of a 
severity such as to cause the need for surgery during the 18 year 
period, it would be expected that there would be some medical 
records available which would indicate that he sought medical 
attention for the symptoms.  The examiner concluded that in the 
absence of such medical records, chronicity of the problem from 
1987 to 2005 was lacking.  The examiner opined that it was "not 
as likely as not" that the right and left shoulder rotator cuff 
impingements, status post surgery, were a progression of the 
complaints of bursitis or shoulder pain shown in the service", 
and that it was "more likely" that the complaints of shoulder 
pain in 1987 and 1988 were transient symptoms which were acute 
and temporary in nature.  The examiner also noted that the x-ray 
findings of the shoulders at that time also supported the 
findings that there was no evidence of chronic disease of the 
shoulders.

In a VA Form 9 received in October 2008, the Veteran essentially 
contended his should symptoms did not go away in the years 
between his retirement and his filing a claim for service 
connection.  He claimed his symptoms recurred over and over, and 
he took over the counter medications and avoided actions which 
would aggravate the symptoms.  He claimed that one day he was 
teaching class and was unable to lift his left arm to write on 
the board.  He claimed his arm got worse until it was operated 
on.  He reported that in service he worked 21 years on multiple 
aircraft carrying heavy equipment on his shoulders, and worked 
with his arms above his head for extended periods.  

In a letter dated in November 2010, Dr. Gallagher, reported that 
the Veteran had a history of bilateral shoulder pain and 
underwent bilateral total shoulder arthroplasty, and also had a 
history of military service carrying heavy avionic equipment on 
his shoulders and spent a great deal of time climbing into the 
upper decks of B-52 bombers using his shoulders both to climb and 
to support himself while he ascended and descended these heights.  
He reported he often worked in this situation without 


any scaffolding ladders or external supports.  Dr. Gallagher 
indicated that, as a result, over his life, the Veteran had 
developed progressive shoulder pain and degenerative arthrosis 
requiring total shoulder arthroplasty.  Dr. Gallagher opined that 
the Veteran's shoulder pain and injuries could be tied directly 
back to his history of military service.  

The letters from Dr. Gallagher dated in 2007 and 2010 and the VA 
examination report in 2007 are all new, in that these documents 
have not been previously considered and are not cumulative.  This 
evidence is also material to the claims for service connection 
for right and left shoulder disabilities as these documents 
address the issue of whether the Veteran has current left and 
right shoulder disabilities that may be related to service, and 
therefore do relate to unestablished facts necessary to 
substantiate the claims.  Moreover, these documents raise a 
reasonable possibility of substantiating the claims, as they 
pertain to the significant question of whether the Veteran has 
current right and left shoulder disabilities that may be related 
to service.  Thus, the Board agrees with the RO's finding in the 
December 2007 rating, and finds that new and material evidence 
has been submitted since the December 2005 RO decision, and that 
the claims for service connection for left and right shoulder 
disabilities should be and are hereby reopened.  For reasons set 
forth below, the Board finds that a remand is warranted for the 
service connection claims.


ORDER

New and material evidence has been submitted to reopen the claims 
for service connection for a right shoulder disability and for a 
left shoulder disability; to this extent only the appeals are 
granted.




REMAND

1.  Service Connection for Kidney Cancer

The Veteran contends that his kidney cancer developed as a result 
of his service-connected diabetes mellitus.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a).  A claimant is also entitled to service 
connection on a secondary basis when it is shown that a service-
connected disability aggravates a nonservice-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Private treatment records show the Veteran was treated for kidney 
cancer, thus, he has a current kidney disability.

In a letter dated in July 2007, Dr. Carter reported that the 
Veteran had been a patient for years, and that the Veteran's 
primary diagnosis was adult onset diabetes mellitus, with 
secondary diagnoses of renal cell carcinoma, lung carcinoma, 
status post right shoulder repair, hyperlipidemia, arthritis, 
GERD, hearing deficit, and hiatal hernia.  Also, received from 
the Veteran, in October 2010, was an abstract from Diabetologia 
regarding a research study to investigate the relationship 
between diabetes mellitus and the risk of developing renal cell 
cancer.  Results of the study were that in comparison with the 
general population, patients with diabetes mellitus have an 
increased risk of renal cell cancer.

The Board notes that letter from Dr. Carter and the research 
study abstract are not sufficient in order to grant service 
connection for kidney cancer, primarily based on the fact that it 
appears that Dr. Carter was not providing an opinion that the 
Veteran's kidney cancer was secondary to diabetes mellitus, and 
there is no indication that the research study is specific to 
this Veteran.  However, the Board notes that VA regulations 
require VA to provide a medical examination or obtain a medical 
opinion based on the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) 
(2010).  Accordingly, in this case, the Board finds that a 
medical examination with opinion is necessary because the record 
does not contain sufficient competent medical evidence to decide 
this claim.  See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Board also notes that on a VA Form 9 submitted in October 
2008, the Veteran claimed that Agent Orange caused his kidney 
cancer.  He also reported he worked on and around ranch hand 
aircraft, and claimed that it had been proven that PCBs in 
transformers were a cause of kidney cancer.  These additional 
theories of entitlement should be also be addressed by the RO in 
adjudicating the claim for service connection for kidney cancer.

2.  Right and Left Shoulder Disabilities

The Veteran contends he has right and left shoulder disabilities 
that are related to service.  He claims he injured his shoulders 
in service while performing his duties as an avionics technician 
for 21 years, which he claimed required heavy lifting and 
overhead work.  

The Board notes that of record are essentially two conflicting 
medical opinions pertaining to whether the Veteran has current 
shoulder disabilities related to service.  In letters dated in 
August 2007 and October 2010, Dr. Gallagher essentially opined 
that the Veteran's current right and left shoulder conditions 
were related to his reported duties in service as an avionics 
technician, including carrying heavy loads and having to climb 
into and out of aircraft.  And on VA examination in November 
2007, the examiner concluded that chronicity of the Veteran's 
shoulder problems from 1987 to 2005 was lacking, and opined that 
it was "not as likely as not" that the right and left shoulder 
rotator cuff impingements, status post surgery, were a 
progression of the complaints of bursitis or shoulder pain shown 
in the service", and that it was "more likely" that the 
complaints of shoulder pain in 1987 and 1988 were transient 
symptoms which were acute and temporary in nature.  

Thus, although there are medical opinions of record which purport 
to address whether the Veteran has a current right and/or left 
shoulder disability related to service, the Board finds that 
neither the opinions from Dr. Gallagher nor the VA examiner's 
opinion in 2007 is sufficient for the Board to adjudicate these 
claims.  First, the opinions from Dr. Gallagher are not 
definitive and do not include supporting rationale.  The VA 
examiner's opinion in 2007, although definitive and with 
supporting rationale, is based on a finding that there was no 
evidence that the Veteran was treated for his shoulders from the 
time of his discharge from service until 2005.  In that regard, 
the Board notes that the Veteran has reported that he has had 
ongoing problems and symptoms with his shoulders since his 
discharge from service, and that he self-treated his symptoms and 
avoided activities that would aggravate his symptoms.  The 
problem with the VA examiner's opinion is that there was no 
acknowledgment of the Veteran's statements.  The Board notes that 
the Veteran is competent to report on his duties and symptoms in 
service, and that he has had chronic shoulder problems since 
service.  In that regard, the Board recognizes that lay 
statements may be competent to support a claim as to lay- 
observable events or lay-observable disability or symptoms.  See, 
e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006).  However, 
the determination as to causation and nexus in this case requires 
a competent, professional, medical opinion. Thus, in order to 
attempt to reconcile the medical evidence of record and to 
determine whether the Veteran may have a right and/or left 
shoulder disability related to service, this case must be 
remanded for further evidentiary development, including obtaining 
another VA opinion.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 
3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to determine whether his 
kidney cancer was secondary to diabetes 
mellitus, or exposures in service.  The 
claims file, including a complete copy of 
this remand, must be made available to the 
examiner for review of the Veteran's 
pertinent medical and other history.  
Following the examination and a review of the 
claims file, the examiner must opine whether 
it is at least as likely as not (i.e., at 
least a 50 percent degree of probability) 
that the Veteran's kidney cancer was caused 
by or aggravated by his diabetes mellitus and 
residuals thereof, or whether his kidney 
cancer may be related to exposure to Agent 
Orange or other exposures in service.  A 
complete rationale for any opinion(s) offered 
must be provided.

a.  Note: As used above, the term "at least 
as likely as not" does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

b.  Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability, and does 
not include an increase in the disorder which 
is due to the natural progress of the 
condition.

c.  A complete rationale for any opinion(s) 
expressed should be included in the report.  
If the examiner cannot render an opinion 
without resorting to mere speculation, the 
examiner should clearly specify this in the 
report, and explain why this is so.

2.  Schedule the Veteran for an appropriate 
VA examination in order to determine the 
probable etiology for any current right 
and/or left shoulder disabilities.  All 
indicated tests and studies are to be 
performed.  The claims folder must be made 
available to the VA examiner for review in 
conjunction with rendering an opinion in this 
matter.  It is requested that the examiner 
review the Veteran's records, and render an 
opinion as to the following:

a.  With respect to any right or left 
shoulder diagnosis(es) rendered, the VA 
examiner should opine whether it is at least 
as likely as not (i.e., to at least a 50-50 
probability) that any such left or right 
shoulder disability had its onset in or is 
related to active service, including the 
Veteran's report that his duties as an 
avionics technician for 21 years involved 
carrying heavy equipment, using his arms to 
work overhead, and climbing into and out of 
aircraft.

b.  Note: The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

c.  A complete rationale for any opinion(s) 
expressed should be included in the report.  
If the examiner cannot render an opinion 
without resorting to mere speculation, the 
examiner should clearly specify this in the 
report, and explain why this is so.

3.  Thereafter, readjudicate the issues on 
appeal.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  He should also be 
given an opportunity to respond to the SSOC.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


